Name: 99/512/EC: Commission Decision of 8 July 1999 amending Decision 96/233/EC establishing the list of approved fish farms in Denmark (notified under document number C(1999) 2036) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  Europe;  agricultural policy;  health
 Date Published: 1999-07-28

 Avis juridique important|31999D051299/512/EC: Commission Decision of 8 July 1999 amending Decision 96/233/EC establishing the list of approved fish farms in Denmark (notified under document number C(1999) 2036) (Text with EEA relevance) Official Journal L 195 , 28/07/1999 P. 0037 - 0038COMMISSION DECISIONof 8 July 1999amending Decision 96/233/EC establishing the list of approved fish farms in Denmark(notified under document number C(1999) 2036)(Text with EEA relevance)(1999/512/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 6(2) thereof,(1) Whereas Commission Decision 93/74/EC(3), as last amended by Decision 96/218/EC(4), recognises the entire territory of Denmark as an approved zone with regard to infectious hematopoietic necrosis (IHN);(2) Whereas the Member States may obtain the status of approved free of viral haemorrhagic septicaemia (VHS) for fish farms located in zones which are non-approved in respect of VHS;(3) Whereas the list of approved fish farms in Denmark was established by Commission Decision 96/233/EC(5), as last amended by Decision 97/234/EC(6);(4) Whereas Denmark has submitted justifcations to the Commission for obtaining for other fish farms the status of approved farms located in zones which are non-approved in respect of VHS, as well as the national provisions ensuring compliance with the rules on maintenance of approval;(5) Whereas the Commission and the Member States have examined the justifications submitted by Denmark for those farms;(6) Whereas that examination has shown that the farms concerned meet the requirements of Article 6 of Directive 91/67/EEC;(7) Whereas, therefore, those farms should accordingly qualify for the status of approved farms in non-approved zones;(8) Whereas those farms should be added to the list of approved farms;(9) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 96/233/EC is replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 8 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 27, 4.2.1993, p. 35.(4) OJ L 72, 21.3.1996, p. 39.(5) OJ L 77, 27.3.1996, p. 33.(6) OJ L 94, 9.4.1997, p. 15.ANNEXFISH FARMS IN DENMARK APPROVED WITH REGARD TO VHS1. VÃ ¦rum MÃ ¸lle Dambrug DK - 8900 Randers2. TrehÃ ¸je KlÃ ¦kkeri DK - 8766 Nr. Snede3. HallesÃ ¸hus Dambrug DK - 8766 Nr. Snede4. LÃ ¸vet Dambrug DK - 8654 Bryrup5 HallesÃ ¸ Dambrug DK - 8766 Nr. Snede6. SillerupvÃ ¦ld Dambrug DK - 7470 Karup7. Skade Dambrug DK - 8765 Klovborg8. Vork Dambrug DK - 6040 Egtved9. EgebÃ ¦k Dambrug DK - 6880 Tarm10. SÃ ¸stremosegaard DK - 4400 Kalundborg11. BÃ ¦kkelund Dambrug DK - 6950 RingkÃ ¸bing12. KjeldbÃ ¦k Fiskeri DK - 7441 Bording13. Sangild Dambrug DK - 7470 Karup14. Lysbro Dambrug DK - 8600 Silkeborg15. Borups GeddeopdrÃ ¦t DK - 6950 RingkÃ ¸bing16. Bornholms LakseklÃ ¦kkeri DK - 3730 NexÃ ¸17. Langes Dambrug DK - 6940 Lem St.